Title: 6th.
From: Adams, John Quincy
To: 


       ΦΒΚ Ν: 1.
       
        
         
          Whether civil discord is advantageous to Society.
          There cannot be perhaps a Question, which at first view presents an aspect so unfavourable, as this does to the Person, who must support the affirmative. That discord, so frequently term’d a fiend of Hell, so heartily execrated by all mankind, though she possesses the breasts of so many of them; so generally allowed to be one of the greatest evils to which human Nature is subjected; that discord I say should be advantageous to Society, is what a superficial observer, must conclude to be impossible. It would be perhaps, to the honour of human Nature, if all the benefits which Society enjoys, were produced by good and virtuous Causes; but continual, nay, I may say perpetual experience, convinces us, that this is not the Case, and as it sometimes happens, that the best intentions are attended with very unhappy Circumstances, so, it is very common, that the most detestable principles are productive of the most beneficial effects.
          Whatever is, is right. This maxim, I take it, holds good in the moral, as well as the physical world; there is no Passion, however base, that has been planted in the mind of man, which was not placed there to answer good Purposes; and when man was made, so prone to disagree with his fellow creatures, it was intended, that this Quality like all the rest should work for his general good: but men being seldom blessed with judgment, sufficient to Point out to them, how far they may suffer their Passions to lead them, without being detrimental to them, are in this Case, as in many others, sometimes hurried on to such a degree of discord, and hatred, as becomes highly prejudicial.
          A Ship has frequently been used as the Emblem of an Empire, and the metaphor is very applicable here. When the Serenity of the ocean is ruffled by a moderate gale, the vessel pursues its course steadily, and is in perfect Security; but a total Calm, is almost always the forerunner of an outrageous tempest. In a State where the opposite Parties have any moderation; the heads of Government are never wholly in Peace, but the Empire is safe. But the Nation in which a perfect unanimity prevails is always threatened, with most violent commotions. Where there is no discord, there is no jealousy; and where there is no Jealousy, an ambitious intriguing man, and such there always are in all Nations, may pursue his schemes, without meeting any obstacle to prevent the execution of them. But where there are two parties, or more, continually watching each others Conduct, always endeavouring to pry into each others secrets, and the interest of each of which is to detect and bring to light, any evil design that may be form’d by the other, it will be very difficult to carry on an intrigue against the State, without being discovered. Which so ever of the Parties, is at the head of government, is sensible, that the other will take advantage of every error, every mistake, and even every ill success, that may attend the administration; and will consequently make more exertions to preserve, and increase the favour of the People in general, than if it was perfectly secure in Power. Besides this; emulation which in a well ordered government, is the primum mobile of all that is good and virtuous, will inspire the members of each party, with the desire of distinguishing themselves, by their Services to their Country; and every great action on one side lays an obligation on the other to equal it. Thus far Reason can teach us; if we consult facts, I believe they will coincide with these observations.
          Let us single from ancient History, the Romans, whose fame has been extended further than that of any other Nation. From the expulsion of the Kings to the establishment of Augustus at the head of the Empire, we have one continued scene, of discord, and strife between the two great bodies which composed the republic, the Patricians, and Plebeians. In fact it was not civil discord, which brought such evils upon the republic, under the usurpations of Marius, of Sylla, and finally of Caesar; there were two Parties it is true; but each was violent against the other only because, it was too much attached to one individual. They acted as Puppets, as mere machines; set to work, by their leaders; and there was therefore no more discord between them, than there is between two sticks, which are struck one against the other. Any more Instances would be unnecessary; but I suppose the same Conclusion might be drawn from the history of every Nation antient and modern, and I think it may be inferred that as discord, sometimes proceeds so far as to be very injurious to Society, so when it is kept within proper bounds it is productive of the happiest Consequences.
         
        
       
       There were only five of us present. Burge read a dissertation on the theme γνωθῖ σέαυτον,, like most other People severe upon the Lawyers. While we were about it Mr. Packard came in. He affects to be very easy in his manners, but it is not natural ease. I made tea this Evening for the Club.
      